DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
	Claims 1-11 are pending. Claims 1-11 are amended, and no claims were cancelled or added. 

Response to Amendment
	The previous claim objections are withdrawn, but new objections are set forth. The previous rejections under 35 USC 112(b) are withdrawn. New grounds of rejection under 35 USC 102/103 are set forth, necessitated by the amendments.

Response to Arguments
Applicant’s arguments with respect Abou-Sayed and claim 1 have been considered but are moot because the new ground of rejection does not rely on Abou-Sayed as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The dependent claims are argued to be allowable because the independent claim is supposedly allowable.  However, the independent claim is not allowable; therefore, the dependent claims are not allowable since they do not add any further allowable limitations.

Claim Objections
Claims 3 and 5 are objected to because of the following informalities:  In claim 3, "[[a]] proppant concentration" appears to be a mistake as "a" was not present in the original claim 3. In claim 5 it appears that "stress" was mistakenly left in the claim.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mayo et al. (US 20190146115 A1).
	Regarding claim 1, Mayo teaches a method for predicting characteristics of a hydraulic fracture in a subsurface formation, comprising: ([0113] "For example, the one or more frac hits may be extrapolated to determine, analyze, or predict geometry of the fracture.")
inducing a pressure change in a well drilled through the subsurface formation (Abstract "A pressure wave is generated within a first well extending into a subterranean formation."), the pressure change inducing tube waves in the well ([0070] "One or more aspects of the present disclosure relate to detecting pressure or tube waves, and data related to such pressure or tube waves, in a treated well and nearby offset wells to identify fracture locations before, during, and after a fracturing operation. "); 
measuring pressure in the well (Fig. 15, [0093] "FIG. 15 provides an example of how pressure pulses present themselves in the treated well and offset well at the same time by comparing the surface pressure of a treated well to an offset well." Under broadest reasonable interpretation, only one of the listed alternatives must be taught. ); 
determining a value of a physical parameter ([0079]   Fracture geometry including fracture length, width, height, and orientation may be determined. The fracture geometry descriptors are physical parameters. Under broadest reasonable interpretation, only one of the listed alternatives must be taught. ), for at least one fracture created in the subsurface formation ([0079] The fracture geometry of an existing fracture may be determined.), using reflected tube wave events detected in at least one of the measured pressure ([0074] The pressure wave reflections can be used to determine well structure. [0069] “This squeezing effect can generate secondary tube waves that travel up and down from the fracture location. Such events can be diagnostic of the presence of open fractures, and their amplitude can be qualitatively related to length and width (or volume) of the fluid-filled fracture space.” ), and 
correlating the value of a physical parameter for the at least one fracture ([0079] The frac hits may be extrapolated to analyze aspects of a formation including effective porosity and formation fluid compressibility.) with lithological description of the subsurface formation ([0079] Effective porosity and formation fluid compressibility are lithological descriptions. Under broadest reasonable interpretation, only one of the listed alternatives must be taught. ), a localized stress in the subsurface formation ([0088] “Such problem may be solved utilizing the recorded full waveform of the pressure wave (not just its period) and the geophysical properties of the formation, such as Young's modulus, various stresses, […]“) or at least one characteristic of a manner in which the hydraulic fracture was created ([0088] “Such solution may also depend on knowledge of the material (e.g., proppant) filling the fracture, such as the mechanical properties and permeability of the filling material, to determine velocity of the wave inside the fracture.”), and 
predicting the value of a physical parameter for at least one fracture to be created in another part of the same, or a similar, subsurface formation using the correlation ([0079] The frac hits may be used to predict fracture geometry.).
	Regarding claim 10, Mayo teaches the method of claim 1 wherein the at least one characteristic comprises a combination of parameters for fracture treatment design ([0088] Many properties and values for fracture treatment design may be used in combination.).  
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Mayo in view of Abou-Sayed et al. (US 20150039234 A1).
Regarding claim 2, Mayo teaches the method of claim 1, but does not explicitly teach wherein the at least one characteristic of comprises a pumping rate with which the hydraulic fracture was created.  
Abou-Sayed does teach wherein the at least one characteristic of comprises a pumping rate with which the hydraulic fracture was created ([0050] The injection rate is input data.).
Mayo and Abou-Sayed are analogous because they are from the “same field of endeavor” well modeling. 
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Mayo and Abou-Sayed before him or her, to modify Mayo to include pumping rate at the time of fracture as an input as taught by Abou-Sayed.
The suggestion/motivation for doing so would have been Abou-Sayed [0024] “The present disclosure provides a method to quantitatively estimate the volume of a reservoir stimulated by hydraulic fracturing and a pump pressure limit to assure fracture containment using computational simulation based analysis of pressure transients and their derivatives during and after an injection event. The methods disclosed herein provide a more realistic and accurate estimation of reservoir and fracture parameters through computational simulation based analyses of pressure transients and their derivatives during a pressure fall-off following an injection operation which involves hydraulic fracturing in a well.”
 Regarding claim 3, Mayo teaches the method of claim 1, but does not explicitly teach wherein the at least one characteristic comprises proppant concentration with which the hydraulic fracture was created.  
Abou-Sayed teaches wherein the at least one characteristic comprises proppant concentration with which the hydraulic fracture was created ([0050] The injection fluid initial saturation is a measure of the amount of proppant in the injection fluid, a measure of the proppant concentration.).   
Mayo and Abou-Sayed are analogous because they are from the “same field of endeavor” well modeling. 
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Mayo and Abou-Sayed before him or her, to modify Mayo to include proppant concentration as an input as taught by Abou-Sayed.
The suggestion/motivation for doing so would have been Abou-Sayed [0024] “The present disclosure provides a method to quantitatively estimate the volume of a reservoir stimulated by hydraulic fracturing and a pump pressure limit to assure fracture containment using computational simulation based analysis of pressure transients and their derivatives during and after an injection event. The methods disclosed herein provide a more realistic and accurate estimation of reservoir and fracture parameters through computational simulation based analyses of pressure transients and their derivatives during a pressure fall-off following an injection operation which involves hydraulic fracturing in a well.”
Regarding claim 11, Mayo teaches the method of claim 1 but does not explicitly teach wherein the at least one of a the lithological description, the localized stress of the subsurface formation, or the at least one characteristic comprises a combination of parameters for fracture treatment design, the combination comprising any two or more of  Perforation location, Number of perforations, Size of perforations, Depth of Perforations, Viscosity of Fluid, Rate of Fluid, Temperature of Fluid, Amount of Proppant, Density of Proppant, Injection Density of Proppant, Size of Proppant particles, Injection Rate of Fluid, Chemical content of pumped fluid, Rate of Change in a viscosity of fluid, Rate of Change in velocity of fluid, co-injection of energized gases  in both liquid and gas phases, Injection of Petroleum distillates, or pH of injection fluid.
Abou-Sayed teaches wherein the at least one of a the lithological description, the localized stress of the subsurface formation, or the at least one characteristic comprises a combination of parameters for fracture treatment design, the combination comprising any two or more of (Under broadest reasonable interpretation, only one of the listed alternatives must be taught.)  Viscosity of Fluid ([0050] "…,injection fluid viscosity, reservoir fluid viscosity,..."), Rate of Fluid ([0050] "The method requires input, referred to as "fixed input," based on measured field data, of the following parameters: […] injection rate"), Injection Density of Proppant ([0050] The injection fluid initial saturation is a measure of the amount of proppant in the injection fluid, a measure of the proppant concentration or injection density.), and Injection Rate of Fluid ([0050] "The method requires input, referred to as "fixed input," based on measured field data, of the following parameters: […] injection rate").
Mayo and Abou-Sayed are analogous because they are from the “same field of endeavor” well modeling. 
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Mayo and Abou-Sayed before him or her, to modify Mayo to include the combination of parameters as taught by Abou-Sayed.
The suggestion/motivation for doing so would have been Abou-Sayed [0024] “The present disclosure provides a method to quantitatively estimate the volume of a reservoir stimulated by hydraulic fracturing and a pump pressure limit to assure fracture containment using computational simulation based analysis of pressure transients and their derivatives during and after an injection event. The methods disclosed herein provide a more realistic and accurate estimation of reservoir and fracture parameters through computational simulation based analyses of pressure transients and their derivatives during a pressure fall-off following an injection operation which involves hydraulic fracturing in a well.”

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Mayo in view of Zou et al. (“Shale gas in China: Characteristics, challenges and prospects” 2015).
Regarding claim 4, Mayo discloses the claimed invention except for a silica content of the formation. 
It is well known in the art to use data describing the contents of a subsurface formation, including silica content or calcium content, and provides insight into the permeability, brittleness, and productivity of the formation. (Zou pg. 765 Col. 1 ¶ 1 “Regardless of the type of enrichment mode, shale gas enrichment and productivity would depend on four factors: […]  (3) silica- and calcium-rich shale with high brittleness is likely to have matrix pores, bedding fissures and structural fractures, providing sufficient space for gas enrichment;” pg. 765 Col. 2 ¶ 3 “The main shale gas production layers of the Wufeng Formation-Longmaxi Formation are rich in organic matter, biosilica and calcium, 20 to 80 m thick, and 2.0% to 11.0% in TOC, 2.0% to 3.5% in Ro, 4.6% to 8.2% in porosity, and 0.000 2×10[Times New Roman font/0x2D]3 to 0.50×10[Times New Roman font/0x2D]3 μm2 in permeability. Well-developed organic matter pores, bedding fissures and fractures are considered the most effective reservoir space for shale gas.”).  Mayo teaches correlating different data, and Zou teaches data regarding the silica and calcium content.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the silica content as a data input, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Regarding claim 5, Mayo discloses the claimed invention except for a calcium content of the formation. 
It is well known in the art to use data describing the contents of a subsurface formation, including silica content or calcium content, and provides insight into the permeability, brittleness, and productivity of the formation. (Zou pg. 765 Col. 1 ¶ 1 “Regardless of the type of enrichment mode, shale gas enrichment and productivity would depend on four factors: […]  (3) silica- and calcium-rich shale with high brittleness is likely to have matrix pores, bedding fissures and structural fractures, providing sufficient space for gas enrichment;” pg. 765 Col. 2 ¶ 3 “The main shale gas production layers of the Wufeng Formation-Longmaxi Formation are rich in organic matter, biosilica and calcium, 20 to 80 m thick, and 2.0% to 11.0% in TOC, 2.0% to 3.5% in Ro, 4.6% to 8.2% in porosity, and 0.000 2×10[Times New Roman font/0x2D]3 to 0.50×10[Times New Roman font/0x2D]3 μm2 in permeability. Well-developed organic matter pores, bedding fissures and fractures are considered the most effective reservoir space for shale gas.”).  Mayo teaches correlating different data, and Zou teaches data regarding the silica and calcium content.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the silica content as a data input, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mayo in view of Walters et al. (US 10577909 B2).
Regarding claim 6, Mayo teaches the method of claim 1 wherein the at least one characteristics of the manner in which the hydraulic fracture was created comprises (See claim 1 above.), but does not teach the temporal changes in pumping rate with which the hydraulic fracture was created.
Walters does teach the temporal changes in pumping rate with which the hydraulic fracture was created (Col. 3 lines 33-50 "Monitoring wellbore pressure changes at low and/or high injection rates periodically throughout a fracturing operation may be done with injection rate (IR) step cycles. As used herein the term “IR step cycle” refers to step changes in the rate of fracturing fluid injection to two or more injection rates in series where each injection rate in the series is maintained for a period of time (e.g., about 1 second to about 5 minutes). Each of the maintained injection rate may be referred to herein as an “injection rate step.” The wellbore pressure reacts to changes in the rate of injection. Therefore, wellbore pressure changes resulting from an IR (“Injection Rate”) step cycle performed with two or more low injection rate steps may be useful in analyzing near-wellbore friction. Similarly, wellbore pressure changes resulting from an IR step cycle performed with two or more high injection rate steps may be useful in analyzing perforation friction. Hybrids of the foregoing may also be performed." The injection rate is changed and the change in pressure is observed, correlating the change in injection rate with the change in pressure. Fig. 4 shows the relationship between the change in injection rate and change in pressure.)
Mayo and Walters are analogous because they are from the “same field of endeavor” well optimization.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Mayo and Walters before him or her, to modify Mayo to include changes in pumping rate as taught by Walters.
The suggestion/motivation for doing so would have been Walters Col. 3 lines 43-50 "Therefore, wellbore pressure changes resulting from an IR (“Injection Rate”) step cycle performed with two or more low injection rate steps may be useful in analyzing near-wellbore friction. Similarly, wellbore pressure changes resulting from an IR step cycle performed with two or more high injection rate steps may be useful in analyzing perforation friction. "
 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mayo in view of Zotskine (US 20150361777 A1).
Regarding claim 7, Mayo teaches the method of claim 1 wherein the at least one characteristics of the manner in which the hydraulic fracture was created comprises (See claim 1 above.), but does not teach the temporal changes in proppant concentration with which the hydraulic fracture was created.
Zotskine does teach the temporal changes in proppant concentration with which the hydraulic fracture was created ([0028] "Furthermore, it may be desired to change the composition of the combined fluid entering the formation over time as the well treatment progresses. For example, it may be desired to increase the proppant concentration and/or the acid quality in the combined fluid over time, such that increasing quantities of proppant are placed in the formation as the acid fluid reacts with the carbonate minerals.").
Mayo and Zotskine are analogous because they are from the “same field of endeavor” well optimization.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Mayo and Zotskine before him or her, to modify Mayo to include changes to proppant concentration as taught by Zotskine.
The suggestion/motivation for doing so would have been Zotskine [0010] "Without being bound by theory, it is believed that, advantageously, simultaneous injection of proppant and an acidic well treatment fluid can, in certain embodiments, aid in preventing job failures due to the blockage of formation pores with proppant (also known as a sand-off or screen-out)."

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mayo in view of Barmatov et al. (US 7718583 B2).
Regarding claim 8, Mayo teaches the method of claim 1 wherein the at least one characteristics of the manner in which the hydraulic fracture was created comprises (See claim 1 above.), but does not teach the temporal changes in proppant type (size, hardness, abrasive properties, etc.) with which the hydraulic fracture was created.
Barmatov does teach the temporal changes in proppant type (size, hardness, abrasive properties, etc.) with which the hydraulic fracture was created (Abstract "Particulate material used for proppant flowback control from the fracture, where the material is a polymer which increases its hardness under downhole conditions." The hardness of the proppant is correlated with the conditions that the proppant is in.).
Mayo are analogous because they are from the “same field of endeavor” well optimization.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Mayo and Barmatov before him or her, to modify Mayo to include changes in proppant type as taught by Barmatov.
The suggestion/motivation for doing so would have been Barmatov Col. 3 lines 9-15 "The technical result of the disclosed invention is redistribution of stresses in the proppant packing in the hydrofracture, and reduction of its failure: this reduces considerably the proppant blowback on the stages of washing and completion of well, and also during the well production period. Meanwhile, the permeability of proppant packing does not deteriorate in the long-run production period."

 Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mayo in view of Huang et al. (US 2016/0139588 A1).
Regarding claim 9, Mayo teaches the method of claim 1 wherein the at least one characteristics of the manner in which the hydraulic fracture was created comprises (See claim 1 above.), but does not teach the perforation design within which the hydraulic fracture was created.
Huang does teach the perforation design within which the hydraulic fracture was created (Abstract "Systems and methods generate optimized formation fracturing operational parameters by iteratively optimizing bottom hole temperature design, perforation design, fracturing fluid pulse design, and proppant design based on formation properties, proppant properties, candidate selection, flow and geomechanical modeling, and engineering design, where the systems and methods as implemented on a digital processing unit.").
Mayo and Huang are analogous because they are from the “same field of endeavor” well optimization.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Mayo and Huang before him or her, to modify Mayo  to include perforation design as taught by Huang.
The suggestion/motivation for doing so would have been Huang [0003] "More particularly, embodiments of the present invention relates to systems and methods for optimizing formation fracturing by iteratively optimizing bottom hole temperature design, perforation design, fracturing fluid pulse and rate design, and proppant design based on formation and proppant properties, candidate selection, flow and geomechanical modeling and engineering design, [...]"

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TROY A MAUST whose telephone number is (571)272-1931. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.A.M./Examiner, Art Unit 2148                                                                                                                                                                                                        
/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148